STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA NO. 2022 CW 1069
VERSUS
DYLAN PIZZOLATO

CONSOLIDATED WITH

 

PRISCILLA NOEL LEFEBURE

VERSUS NOVEMBER 21, 2022

DYLAN JACAOB PIZZOLATO

 

In Re: Katherine Reznik Benoit, applying for supervisory
writs, Family Court in and for the Parish of East
Baton Rouge, No. 217897 c/w 218072.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT GRANTED IN PART WITH ORDER; REFERRED TO YET-TO-BE-
LODGED APPEAL PANEL IN PART. The portion of the August 29, 2022
judgment denying in forma pauperis status to relator is

reversed. The family court abused its discretion in denying in
forma pauperis status to relator based upon her poverty and lack
of means. See Benjamin v. National Super Markets, Inc., 351

So.2d 138 (La. 1977), writ denied, 366 So.2d 561 (La. 1979).
Judgment is granted in favor of relator, Katherine Reznik
Benoit, granting her request for in forma pauperis status
pursuant to La. Code Civ. P. art. 5181. This matter is remanded
to the family court with instructions to proceed with lodging
the appeals with this court. To the extent relator seeks review
of the portion of the August 29, 2022 judgment related to the
family court’s contempt ruling, this matter is referred to the
yet-to-be-lodged appeal panel.

MRT

WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

ocr)

DEPUTY CLERK OF COURT
FOR THE COURT